                                                                      Case 2:15-cv-01776-KJD-CWH Document 86 Filed 12/03/18 Page 1 of 3




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   SCOTT R. LACHMAN ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: scott.lachman@akerman.com
                                                             7   Attorneys for Plaintiff/Counter-defendant
                                                                 Nationstar Mortgage LLC
                                                             8
                                                             9                                       UNITED STATES DISTRICT COURT
                                                            10                                             DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                          Case No.: 2:15-cv-01776-KJD-CWH
                                                                 NATIONSTAR MORTGAGE LLC,
                                                            12
AKERMAN LLP

                          Las Vegas, NV 89134




                                                                                       Plaintiff,                      STIPULATION TO SUBSTITUTE U.S.
                                                            13                                                         BANK, NATIONAL ASSOCIATION, AS
                                                                 v.                                                    TRUSTEE FOR THE BENEFIT OF
                                                            14                                                         HARBORVIEW      2005-16 AS REAL
                                                                 DESERT SHORES COMMUNITY                               PLAINTIFF IN INTEREST
                                                            15   ASSOCIATION; RAM LLC; MRT ASSETS,
                                                                 LLC; DOE INDIVIDUALS I-X, inclusive, and
                                                            16   ROE CORPORATIONS I-X, inclusive,
                                                            17                         Defendants.
                                                            18
                                                                 MRT ASSETS, LLC
                                                            19
                                                                                       Counterclaimant,
                                                            20
                                                                 v.
                                                            21
                                                                 NATIONSTAR MORTGAGE LLC; DOE
                                                            22   INDIVIDUALS I-X, INCLUSIVE, AND ROE
                                                                 CORPORATIONS I-X, INCLUSIVE,
                                                            23
                                                                                      Counterdefendants.
                                                            24

                                                            25                Nationstar Mortgage LLC (Nationstar) and MRT Assets, LLC stipulate to substitute U.S.

                                                            26   Bank National Association, as Trustee for the benefit of Harborview 2005-16 (US Bank) as

                                                            27   plaintiff/counterdefendant in this matter because US Bank is the real party in interest, based on the

                                                            28   following:
                                                                                                                  1
                                                                 46917156;1
                                                                 47150928;1
                                                                     Case 2:15-cv-01776-KJD-CWH Document 86 Filed 12/03/18 Page 2 of 3




                                                             1                1.     Hagob Palikyan (borrower) financed his Las Vegas property with a $311,600 loan

                                                             2   from Countrywide Home Loans, which loan was secured with a deed of trust recorded against the

                                                             3   property located at 3001 Treasure Island Road, Las Vegas, NV 89128 (the property) on October

                                                             4   17, 2005, as Instrument No. 20051017-0003740.

                                                             5                2.     The senior deed of trust was assigned to U.S. Bank on July 28, 2011.

                                                             6                3.     The senior deed of trust was then assigned to Nationstar Mortgage LLC via an

                                                             7   assignment of deed of trust recorded on October 30, 2013, as Instrument No. 20131030-0004341.

                                                             8                4.     The assignment recorded in 2013 to Nationstar was recorded in error. A discharge of
                                                             9   assignment was recently recorded on July 23, 2018, as Instrument No. 20180723-0000704. A copy of

                                                            10   the discharge is attached hereto as Exhibit A. The deed of trust's current beneficiary is US Bank, as it
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   was original in 20101 following that correct assignment.

                                                            12                5.     IT IS STIPULATED that the real party in interest is U.S. Bank National Association,
AKERMAN LLP

                          Las Vegas, NV 89134




                                                            13   as Trustee for the benefit of Harborview 2005-16.

                                                            14                6.     IT IS STIPULATED all claims and defenses previously asserted by Nationstar against

                                                            15   other parties in this action will be assumed by US Bank, and Nationstar's role in this matter will be

                                                            16   terminated. No party will be prejudiced by the substitution.

                                                            17                Respectfully submitted, this the 3rd day of December, 2018.

                                                            18   AKERMAN LLP                                              MORRIS LAW CENTER

                                                            19   /s/ Scott R. Lachman                                     /s/ Timothy A. Wiseman
                                                                 Ariel E. Stern, Esq.                                     Sarah A. Morris, Esq.
                                                            20   Nevada Bar No. 8276                                      Nevada Bar No. 8461
                                                            21   Scott R. Lachman, Esq.                                   Timothy A. Wiseman, Esq.
                                                                 Nevada Bar No. 12016                                     Nevada Bar No. 13786
                                                            22   1635 Village Center Circle, Suite 200                    5450 W. Sahara Avenue, Suite 330
                                                                 Las Vegas, Nevada 89134                                  Las Vegas, Nevada 89146
                                                            23   Attorneys for Nationstar Mortgage, LLC                   Attorneys for MRT Assets, LLC
                                                            24
                                                                              IT IS SO ORDERED.
                                                            25

                                                            26                                                            UNITED STATES DISTRICT JUDGE
                                                                                                                                        MAGISTRATE  JUDGE
                                                            27
                                                                                                                                 December 4, 2018
                                                                                                                          DATED: ___________________________
                                                            28
                                                                                                                      2
                                                                 46917156;1
                                                                 47150928;1
                                                                     Case 2:15-cv-01776-KJD-CWH Document 86 Filed 12/03/18 Page 3 of 3



                                                                                                           EXHIBITS LIST
                                                             1

                                                             2

                                                             3                Exhibit A   Discharge of Assignment

                                                             4

                                                             5

                                                             6

                                                             7

                                                             8
                                                             9

                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11

                                                            12
AKERMAN LLP

                          Las Vegas, NV 89134




                                                            13

                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                    3
                                                                 46917156;1
                                                                 47150928;1
Case 2:15-cv-01776-KJD-CWH Document 86-1 Filed 12/03/18 Page 1 of 2




                  EXHIBIT A

    Discharge of Assignment
Case 2:15-cv-01776-KJD-CWH Document 86-1 Filed 12/03/18 Page 2 of 2
